 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  355 NLRB No. 21 
132 
Sleepy™s Inc. and United Food and Commercial 
Workers Local 919, Petitioner. 
Case 34ŒRCŒ
2317
 March 26, 2010 
DECISION ON REVIEW AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBER 
SCHAUMBER On June 17, 2009, the Regional Director for Region 34 
issued a Decision and Direction of Election in which he 
found appropriate the petitione
d-for multifacility unit of 
sales employees at the Employer™s 32 retail mattress 

stores located in southweste
rn Connecticut.  Thereafter, 
in accordance with Section 
102.67 of the Board Rules 
and Regulations, the Employer filed a timely request for 
review. The Employer contends that the petitioned-for 
multifacility unit is inappropriate and that the unit should 

include the sales employees at all 156 stores in its New 
England market, rather than 
the sales employees at just 
32 of the stores in that market.
1  The Petitioner filed an 
opposition. 
On July 30, 2009, the Board granted the Employer™s 
request for review.  
Having carefully considered the entire record in this 
proceeding, we reverse the Re
gional Director™s finding 
that the sales employees at th
e 32 stores in question con-
stitute an appropriate unit, and remand the case to the 
Regional Director to determine whether some unit 
smaller than the entire New England Market might be 

appropriate.2 I.  FACTS
 The Employer sells mattresses directly to consumers 
from the 700 retail stores it operates in 11 northeastern 
                                                          
 1 The Employer also contested the Regional Director™s decision to 
conduct the election by mail ballot.  Because we have reversed the 

Regional Director™s unit determinati
on, we need not pass on the mail 
ballot issue. 2 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a three-member group, all of the Board™s 
powers in anticipation of the expira
tion of the terms of Members Kir-
sanow and Walsh on December 31, 2007. 
 Pursuant to this delegation, 
Chairman Liebman and Member Schaumber constitute a quorum of the 
three-member group.  As a quorum, they have the authority to issue 

decisions and orders in unfair labor practice and representation cases.  

See Sec. 3(b) of the Act.  See 
Teamsters Local 523 v. NLRB
, 590 F.3d 
849 (10th Cir. 2009); 
Narricot Industries, L.P.
 v. NLRB
, 587 F.3d 654 
(4th Cir. 2009); 
Snell Island SNF LLC
 v. NLRB
, 568 F.3d 410 (2d Cir. 
2009), petition for cert. filed 78 U.
S.L.W. 3130 (U.S. Sept. 11, 2009) 
(No. 09-328);
 New Process Steel v. NLRB
, 564 F.3d 840 (7th Cir. 
2009), cert. granted 130 S.Ct. 488 (2009); 
Northeastern Land Services 
v. NLRB
, 560 F.3d 36 (1st Cir. 2009), petition for cert. filed 78 
U.S.L.W. 3098 (U.S. Aug. 18, 2009) (No. 09-213).  But see
 Laurel 
Baye Healthcare of Lake 
Lanier, Inc. v. NLRB
, 564 F.3d 469 (D.C. Cir. 
2009), petition for cert. filed 78 U.
S.L.W. 3185 (U.S. Sept. 29, 2009) 
(No. 09-377). 
states.  For organizational purposes, the Employer has 
broken down its operations into five regional markets, 
each of which is headed by a regional vice president 
(RVP).  The Employer™s New England market covers 

part of Connecticut, Massachusetts, Rhode Island, Ver-
mont, and New Hampshire.  There are approximately 
156 retail stores staffed by 305 sales employees in the 

New England market.  John Pe
rgolizzi is the RVP for the 
New England market, and is responsible for its opera-
tions. 
The stores in the New En
gland market are divided 
among 5 regional managers (R
Ms), each of whom is re-
sponsible for between 30Œ35 stores.  RMs can cover 
stores located in more than one state.  Jack Edmunds is 
one of the five regional managers currently assigned to 

the New England market.  At the time of the hearing, he 
was responsible for the 32 stores in the petitioned-for 
unit in southwestern Connecticut.  The Regional Director 

found that some 66 sales employees work at those 32 
stores.  The distance between the southernmost and 
northernmost stores along the Connecticut coastline that 

are currently assigned to RM Edmunds is approximately 
60 miles, which is greater than the distance between 
some stores assigned to Edmunds and some stores as-

signed to other RMs.  The Regional Director referred to 
the group of 32 stores at issue as ﬁR-37.ﬂ   
The Employer also assigns 
three district managers 
(DMs) to work with each RM, and each DM is responsi-
ble for 7 to 12 stores.  Acco
rding to RVP Pergolizzi, the 
RMs and DMs provide sales support to the sales employ-

ees, with DMs working to close the most difficult sales.
3   The Employer frequently opens (and closes) stores and 
therefore the number and loca
tion of stores in the New 
England Market do not remain constant.  The Employer 
also reassigns stores from one regional market to an-

other.  For example, although stores in Danbury, Con-
necticut, at one time fell wi
thin RVP Pergolizzi™s New 
England market and were assigned to RM Edmunds, by 

the time of the hearing the Danbury stores fell within 
another RVP™s territory.  RVP 
Pergolizzi testified with-
out contradiction that store assignments are fluid and 

constantly change, and that he expects the Danbury 
stores to return to his regional market at some future 
date. 
Similarly, the Employer al
so frequently changes the 
stores that are assigned to a 
RM.  RVP Pergolizzi tries to 
balance several factors in deciding which stores to assign 

to which RM.  On the one hand, he tries to ﬁeven outﬂ 
the number of stores assigned to his five RMs.  He also 
tries to assign stores to RM
s that are close to where the 
                                                          
 3 No party sought the inclusion of the RMs or DMs in the unit. 
 SLEEPY
™S INC
.  133
RMs live, so that the RMs can 
easily travel to the stores 
they oversee.  Accordingly, th
e list of stores assigned to 
RMs changes when the Employer opens or closes stores, 
and hires or fires RMs.  In th
e last 4 years, the number of 
stores in RVP Pergolizzi™s market has grown from 55 to 
155 stores, necessitating a significant number of changes 
in store assignments.  For example, the Regional Director 

found that ﬁas of August 2008, R-37 consisted of 22 
stores, only 7 of which are pr
esently included in R-37.  
As of October 2008, R-37 consisted of 37 stores, 24 of 

which are presently included in R-37.ﬂ  While RVP Per-
golizzi strives to even out the number of stores assigned 
to each RM, he also takes pe
rformance into account in 
making store assignments, and will reassign underper-
forming stores to those managers whose stores are per-

forming more strongly. 
Employees perform the same tasks using the same 
skills regardless of which store they work at in the New 

England market.  Employees enjoy the same terms and 
conditions of employment and are subject to the same 
work rules regardless of which store they work at in the 

New England market.  The Employer maintains common 
labor relations policies and has centralized management 
over all stores.  New hires who wish to work at stores 

assigned to one RM are trained alongside new hires who 
wish to work at stores a
ssigned to a different RM. 
A customer can purchase a mattress at one of the Em-
ployer™s stores, and arrange to
 pick it up at another one 
of the Employer™s stores.  For example, parents of col-
lege students can purchase mattresses near their homes in 

New York, and their children 
can pick the mattresses up 
at stores near their colleges in Massachusetts.  Customers 
may also return mattresses pur
chased at one store to a 
different store location.  Accordingly, employees at one 
store can access the inventory at other company stores 

via the Employer™s computer
 system.  Employees also 
have telephone and email cont
act with their 
counterparts 
at other stores.  If a sales 
employee at a store currently 
overseen by RM Edmunds needs a computer code or 
delivery authorization to cl
ose a sale and cannot reach 
Edmunds, the employee is free to contact a different RM 

or RVP.  One of the Employer™s distribution centers ser-
vices some of the stores overseen by Edmunds; a differ-
ent distribution center furnishes the remainder of the 

stores overseen by Edmunds.  
At most stores, only one sales employee is assigned to 
work each day. The single sales employee is required to 

work from the opening of the store at 10 a.m. to its clos-
ing at 9 p.m. (11 a.m. to 7 p.m. on Sundays).
4  Since the 
                                                          
 4 Certain high-volume stores may ha
ve more than one assigned sales 
employee, but the record does not reflect the number of such stores or 
whether any of them fall w
ithin the petitioned-for unit. 
Employer desires to staff each store with only one em-
ployee, the Employer needs maximum flexibility to 
move employees around from 
store to store in case an 
employee initially scheduled to work cannot do so.
5  Ac-
cording to RVP Pergolizzi, 50 percent of the employees 
who work in Connecticut are 
ﬁfloaters,ﬂ who travel be-
tween stores overseen by a particular regional manager 

and between stores overseen by different regional man-
agers. 
The Regional Director concluded that an individual 
ﬁfrom R-37 worked in a store outside of R-37 . . . only 
4% . . . of [the] timeﬂ between January 9, 2009 and the 
hearing date.  On the other hand, he concluded that dur-
ing the same time period ﬁat least one individual from 
outside R-37 worked in at least one store within R-37 . . . 

52% . . . of [the] time.ﬂ
6  The Regional Director also 
found that ﬁthree sales employees . . . recently perma-
nently transferred out of R-37 to other regions in the 

New England market,ﬂ while two employees ﬁperma-
nently transferred into R-37 from other regions in the 
New England market.ﬂ 
RMs can make recommendations regarding promo-
tions and terminations, but RVP Pergolizzi makes the 
final decisions regarding those matters.
7  Pergolizzi testi-
fied without contradiction that he had overruled RM re-
quests to promote sales employees to district manager 
positions, though he was not asked, and did not volun-

teer, specifics.  RMs try to secure replacements in the 
event an employee calls in si
ck.  The record does not 
disclose whether a RM can require an off-duty employee 

to cover for an absent employee.  The RD found that it 
was unclear whether RMs such as Edmunds can issue 
written warnings without RVP Pergolizzi™s approval.  
However, when asked about discipline, RVP Pergolizzi 
testified that he ﬁsign[s] off on verbal, written, final 

warnings, terminations.ﬂ  Corporate officials screen job 
applicants and refer them to the RMs, who then interview 
applicants and make recommendations to Pergolizzi.  
                                                          
 5  Because only one employee works at each store, there is no one at 
a store to let in a substitute employ
ee if the employee originally sched-
uled to work there cannot show up for work on a given day.  To ensure 

that a substitute employee will be able to open a store in such a situa-

tion, the Employer furnishes the Ne
w England market employees with 
cyber keys that allow employees to access any store in the New Eng-
land market.   
6 The Regional Director also concl
uded, however, that it was unclear 
whether these individuals from outsi
de R-37 were sales employees or 
regional managers and district manage
rs.  The Employer claims that the 
Regional Director erred in this rega
rd because it uses different designa-
tions for employees, DMs, and RMs.  Our review of the record satisfies 
us that the Employer is correct.   
7 The parties did not enter into an
y stipulation regarding the supervi-
sory status of the RMs.   
 DECISION OF THE NATIONAL LABOR RELATIONS BOARD
  134 
Pergolizzi sometimes conduct
s interviews himself, and 
makes all final hiring decisions.   
II. ANALYSIS
 The Regional Director found that the petitioned-for 
unit of sales employees at 32 of the Employer™s stores in 
southwestern Connecticut is 
appropriate.  He emphasized 
that those stores constitute a distinct Employer-

designated geographical grouping of stores known as ﬁR-
7,ﬂ and are under the direct supervision of RM Edmunds.  
We find, contrary to the Regional Director, that the peti-

tioned-for unit is not an appropriate unit for bargaining.   
When a union petitions for a multilocation bargaining 
unit, the presumption in favor of a single facility unit has 
no applicability.  See
 NLRB v. Carson Cable TV
, 795 
F.2d 879, 887 (9th Cir. 1986); 
Capital Coors Co.
, 309 
NLRB 322, 322 fn. 1 (1992).  Instead, the Board applies 
its traditional community-of-interest analysis. Thus, 
where, as here, a union petitions for a unit that is greater 

than a single location, but less than chainwide in scope, 
the Board considers a variety of factors to determine 
whether the employees in the petitioned-for unit share a 

community of interest distinct from the employees at the 
excluded facilities.  We consider similarity of employee 
skills, duties and working conditions; functional integra-

tion of business operations, including employee inter-
change; centralized control of management, supervision 
and labor relations; whether the petitioned-for unit con-

forms to an administrative function or organizational 
grouping of the employer™s operations; geographic cohe-
siveness and proximity; and collective-bargaining his-

tory.  
Bashas™, Inc.
, 337 NLRB 710, 711 (2002); 
Alamo 
Rent-A-Car
, 330 NLRB 897, 897 (2000); 
NLRB v. Car-
son Cable TV
, supra at 884Œ885.
8  Applying the foregoing factors, we find that a unit lim-
ited to the sales employees at 
the 32 stores currently as-
signed to RM Edmunds is not appropriate.  While we 
recognize that the employees 
who work at the 32 stores 
perform the same work, use 
the same skills, and enjoy 
identical terms and conditions of employment, the Re-
gional Director acknowledged 
that employees at the Em-
ployer™s stores 
outside
 the proposed unit also perform the 
same work, use the same skills, and enjoy the same terms 
and conditions of employment.  
See Alamo Rent-A-Car
, supra at 897Œ899 (unit that consists of only two of the 

employer™s four San Francisco facilities is not appropri-
ate in part because employees at the excluded facilities 
perform the same work under the same terms and condi-
                                                          
 8  While extent of organizing may also be a factor in the analysis, 
that factor is not in issue here 
because the Regional Director did not 
rely on it in finding that the 32 st
ores in ﬁR-37ﬂcons
tituted an appropri-
ate unit, nor have we considered it in
 finding that a unit limited to those 
32 stores is not appropriate. 
tions as employees who work at the included facilities).  
Thus, the factor of similarity of employee skills, duties, 
and working conditions does not support a finding that 
the unit may be limited to the 32 stores at issue.  Nor is 

there any history of collective 
bargaining at just those 32 
stores. 
The 32 stores in the petitioned-for unit are functionally 
integrated with other stores outside the proposed unit and 
there is significant employee 
interchange with employees 
at stores outside the proposed unit.  Thus, during the pe-

riod from January 2009 to the date of the hearing, an 
employee who worked at a stor
e assigned to an RM other 
than Edmunds also worked at one of the stores assigned 
to Edmunds approximately 52 percent of the time.  Such 
frequent interchange is not de minimis. 
Further, there is centraliz
ed control of management 
and labor relations in the New England Market, and RM 
Edmunds does not have substantial autonomy over the 

stores currently assigned to him.  Rather, it is Pergolizzi, 
the RVP for the New England market, not RM Edmunds, 
who makes the decisions regarding hiring, firing, promo-

tions, and discipline at the 32
 stores in question.   
As to the geographical cohesiveness of the 32 stores at 
issue, in finding the 32 store unit to be appropriate, the 

Regional Director emphasized 
that ﬁR-37 is a distinct 
Employer-designated geographical grouping of stores, all 
of which are under the direct supervision of RM Ed-

munds.ﬂ  However, the Regional Director provided no 
explanation for how he reached that conclusion, and we 
find it to be unsupported by the record.  No witness testi-

fied that ﬁR-37ﬂ is a distinct Employer-designated geo-
graphical grouping of stores.  RM Edmunds was not 
called as a witness at the hearing.  And, RVP Pergolizzi 
testified several times that R-37 is simply a ﬁnumberﬂ 
assigned to Jack Edmunds for identification purposes, 

and does 
not
 designate a geographical area or grouping 
of stores.  RVP Pergolizzi fu
rther testified that if Ed-
munds were to quit his job and a new regional manager 

were to become responsible for all 32 stores that Ed-
munds oversaw, the new regional manager would not 
have the designation of R-37.  Accordingly, we find, 

contrary to the Regional Director, that the proposed unit 
does not conform to one of the Employer™s organiza-
tional groupings.  Nor does the proposed unit conform to 

one of the Employer™s administrative functions.  See
 Bashas™, Inc.
, supra at 711 (finding
 inappropriate a unit 
that does not conform to 
any employer administrative 
function or organizational grouping); 
Alamo Rent-A-Car
, supra at 898 (same).  But see
 White Cross Discount Cen-
ters, Inc.
, 199 NLRB 721, 722 (1972) (distinct cluster of 
eight stores, which are all situated within a radius of one-
half mile, ﬁconstitute in effect an administrative division 
 SLEEPY
™S INC
.  135
within the [e]mployer™s organization in that they are su-
pervised collectively by two supervisors who oversee no 
other storesﬂ). 
In finding the proposed unit 
appropriate, the Regional 
Director also relied on the fact 
that all of the stores in the 
proposed unit are geographically located within close 
proximity to each other in southwestern Connecticut.  

However, our review of the record persuades us that the 
petitioned-for unit is neither geographically coherent nor 
stable.  Thus, some of th
e stores that are excluded
 from 
the proposed unit are also loca
ted in Connecticut and are 
in close proximity to some of
 the Connecticut stores that 
are included in the proposed unit.  See
 Bashas™, Inc., 
id. (proposed countywide unit does not constitute a coherent 
geographic unit because an ex
cluded store is in close 
geographic proximity to other stores in the proposed 
unit).  Moreover, the stores 
assigned to each RM fre-
quently change.  Pergollizi testified without contradiction 

that he has ﬁten stores that are on the books to openﬂ just 
in his market between the June 1 hearing date and the 
end of the year.  The addition of those 10 stores may 

result in further changes to Edmunds™ ﬁjurisdiction.ﬂ  In 
the circumstances, ﬁmeaningf
ul collective bargaining 
would be rendered difficult, if not impossible, by the 

shiftingﬂ store assignments among the regional manag-
ers.  
Burlington Food Store, Inc.
, 235 NLRB 205, 206 
(1978).  Accord:
 Laboratory Corp. of America Holdings
, 341 NLRB 1079, 1082 (2004) (if employer frequently 
changes supervisory assignments, then a grouping of 
facilities based on common supervision does not form a 

sufficiently stable collection of facilities for collective-
bargaining purposes). 
In sum, based on the particular circumstances of this 
case, we find that the petitioned-for unit of sales employ-
ees at the Employer™s 32 stor
es located in southwestern 
Connecticut is not appropriate.  However, the mere fact 
that the proposed unit is inap
propriate does not necessar-
ily mean, as the Employer co
ntends, that the only appro-
priate unit must include the 
employees at every store in 
the New England market.  Thus, depending upon the 
circumstances, a unit that is la
rger than the proposed unit 
but which is smaller than the entire New England mar-

ketŠsuch as a Connecticut statewide unitŠcould be 
appropriate.  Cf.
 Motts Shop Rite of Springfield, Inc.
, 182 
NLRB 172, 172Œ173 (1970) (although a unit of all 12 

stores in Connecticut and Massachusetts would be ap-
propriate, a unit consisting of two stores in Massachu-
setts is also appropriate in part because it includes all the 
stores in Massachusetts, the stores fall within a distinct 
labor market, and the number of permanent transfers 

between the two Massachusetts stores exceeds the num-
ber of permanent transfers between those Massachusetts 
stores and the Connecticut stores); 
See™s Candy Shops, Inc.,
 202 NLRB 538, 538Œ539 (1973) (Board rejects em-
ployer™s claim that the appr
opriate unit must consist of 
all shops in southern California, and instead finds appro-

priate a unit consisting of 55 shops located in Los Ange-
les County).  Although the Petitioner indicated that it 
might be willing to proceed to
 an election in an alterna-
tive unit, it did not propose, and the Regional Director 
did not discuss, possible alternative units.  Accordingly, 
we shall remand the case so that the Regional Director 

can determine whether some unit smaller than the entire 
New England market would be appropriate. 
ORDER The Regional Director™s Decision and Direction of 
Election is reversed.  This case is remanded to the Re-
gional Director for furt
her appropriate action. 
 